Citation Nr: 1105422	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-29 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for glaucoma, to include as 
secondary to treatment for service-connected peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case was previously before the Board in February 2008 when 
it was remanded for further development.  

The Board notes that the Veteran's August 2009 VA Form 9, in 
addition to entitlement to service connection for glaucoma, 
includes the appealed issue of entitlement to service connection 
for heart disease.  As a March 2010 rating decision granted 
service connection for coronary artery disease, the Veteran's 
claim of entitlement to service connection for heart disease is 
no longer in appellate status.

In October 2010 the Board sent the Veteran a letter requesting 
that the Veteran clarify whether he desired a hearing before the 
Board pursuant to 38 C.F.R. § 20.700(a) (2010).  In November 2010 
the Board received notice from the Veteran that he did not desire 
a hearing and that he wished his case to be considered based upon 
the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for glaucoma, to include as 
secondary to treatment for service-connected peripheral 
neuropathy.  The Veteran contends that his glaucoma is 
proximately due to or permanently aggravated by his treatment 
with Torpiramate for his service-connected peripheral neuropathy.  
The Veteran specifically indicated in a statement dated in July 
2004 that he does not contend that his glaucoma is directly 
related to his active service and instead associates his glaucoma 
with his Topiramate treatment for peripheral neuropathy.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary condition 
shall be considered part of the original condition. 38 C.F.R. § 
3.310(a) (2010).  According to Allen v. Brown, 7 Vet. App. 439 
(1995), secondary service connection may be found where a 
service-connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a service-
connected disorder).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation 
provides that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease, will be service connected.  However, 
VA will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and determine 
the extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.  See 38 C.F.R. § 
3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the claimant 
to establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of service 
connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This 
had not been VA's practice, which suggests that the recent 
changes amount to a substantial change.  See Allen, 7 Vet. App. 
at 447-449.  Given what appear to be substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
Veteran.

In November 2008 the Veteran was afforded a VA Compensation and 
Pension (C&P) eye examination.  The veteran was noted to be 
initially diagnosed with glaucoma shortly after starting 
Topiramate in 2002.  He was reported to have been prescribed the 
medication to treat his headaches but was discontinued due to 
glaucoma side effect concerns.  The veteran was again prescribed 
Topiramate in 2008 for diabetic neuropathy.  The veteran was 
reported to have progressively worsening glaucoma and to be 
prescribed eye drops.  After review of the medical records and 
physical examination, the Veteran was diagnosed with low tension 
glaucoma with sleep apnea, not secondary to Topiramate.  The 
examiner rendered the opinion that the Veteran's glaucoma was not 
due to the Veteran's use of Topiramate.  The examiner noted that 
Topiramate has been found to cause narrow angle glaucoma; 
however, as low tension glaucoma is a form of open angle glaucoma 
that the Veteran's glaucoma was unrelated to the Veteran's use of 
Topiramate.  The examiner further reported that the Veteran's 
type of glaucoma has been found to be related to sleep apnea and, 
therefore, may be related to the Veteran's sleep apnea.  
Additionally, the examiner stated that it is further proof that 
the Veteran's glaucoma is unrelated to the Veteran's use of 
Topiramate as the Veteran's sister was reported to be diagnosed 
with glaucoma and medical studies have shown that the prevalence 
of open angle glaucoma in family members is 7 to 10 times higher.  
However, the examiner did not render an opinion regarding whether 
the Veteran's glaucoma disorder was permanently aggravated by the 
Veteran's diabetes mellitus and/or peripheral neuropathy.  
Accordingly, the examination report is insufficient.   

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since May 2010.  See 38 
C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
after May 2010.  Any additional pertinent 
records identified by the Veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the Veteran, 
and associated with the claims file.

2.  After the development outlined above 
has been completed, return the claims file 
and the examination report to the examiner 
who examined the Veteran in November 2008.  
The examiner is asked to render an opinion 
regarding whether it is at least as likely 
as not (a probability of 50 percent or 
greater) that the Veteran's glaucoma 
disorder is permanently aggravated by the 
Veteran's diabetes mellitus and/or 
peripheral neuropathy to include medication 
taken therefore.

If the examiner who evaluated the Veteran 
in November 2008 is not available to 
provide an opinion or determines that 
another examination is warranted, arrange 
for the Veteran to undergo an appropriate 
VA examination to determine the nature, 
extent, onset and etiology of any glaucoma 
disorder found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail. The 
examiner should render an opinion as to 
whether it is more likely than not (meaning 
likelihood greater than 50%), at least as 
likely as not (meaning likelihood of at 
least 50%), or less likely than not or 
unlikely (meaning that there is a less than 
50% likelihood) that any glaucoma disorder 
found to be present is permanently 
aggravated by the Veteran's diabetes 
mellitus and/or peripheral neuropathy to 
include medication taken therefore.  The 
examiner must provide a complete rationale 
for any stated opinion.

3.  Thereafter, ensure that the above 
development has been completed in 
accordance with the remand instructions.  
Then readjudicate the Veteran's claim.  If 
the benefit sought on appeal is not 
granted, issue a supplemental statement of 
the case and provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


